Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(u) because view numbers must be preceded by the abbreviation "FIG." and must be larger than the numbers used for reference characters.  MPEP 608.02 V.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must originate in the immediate proximity of the reference character and extend to the feature. MPEP 608.02 V.  Multiple reference characters interfere with lead lines.  Multiple lead lines do not originate in the immediate proximity of the reference character they are associated with.  Multiple lead lines do not extend to the feature that is associated with the reference character.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "108" and "109" have both been used to designate molded arms in figure 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "112" and "113" have both been used to designate cup holder.  
The drawings are objected to because floating boxes exist outside of the unit in figure 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 & 130.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the food drink bands of claim 7, the bands and pads designed to assist in keeping food and drinks in place of claim 7,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least BPA.	
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “food drinks bands”, “beverage ring pad”, “beverage mounting holders”, “food and drinks bands”, “express properties, designs and intents for insulated outcomes”, “food and beverage carrier unit interior and exterior design feature”, “exterior casing”.

Claim Objections
The numbering of claims is objected to.  Numbering of claims must be consecutive.  Examiner further notes that no claim 3 exists.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of claim 2 of “A non insulated, non thermal, non self-heating, plastics, silicone and vinyl material configuration. A unit that contains insulated, thermal and express properties, designs and intents for insulated outcomes for foods and beverages located within the unit configuration” fails to comply with the enablement requirement.  How can the unit have a non insulated, non thermal material configuration if it also must container insulated, thermal designs and intents for insulated outcomes?  The Wands factors of MPEP 2164.01(a) have been considered.  Based upon the state of the prior art presented in the attached PTO-892, the level of ordinary skill in the art presented in those references, the level of predictability (strong in the mechanical arts), and the amount of direction provided (as presented above), the quantity of experimentation needed to make the claimed invention commensurate in scope with the claims is undue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of a food and beverage carrier unit only, for use with some foods and beverages, or whether the claim is drawn to the combination of a food and beverage carrier unit and foods and beverages.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 1 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 2-3, requiring the separation panels separation creating a barrier between foods and beverages).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the foods and beverages are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the foods and beverages are considered to be merely functional.  On the other hand, clarification of the scope of claim 1 is required.
Claim 1 is led to be indefinite in that it does not end in any punctuation.  It is unclear if the metes and bounds of claim 1 end at line 3 or if the claim is open to additional structures.  The claim will be interpreted as if it ends after “beverages” of line 3.
Claims 4, 2, and 8 are led to be indefinite for containing multiple periods.  Claims must be one sentence in length.  It is unclear if these claims end at the first period or the 
The limitation of claim 1 of “Removable, Stationary and Affixed Food Separation panels” is led to be indefinite.  It is unclear if there are multiple panels which are each removable, stationary and affixed, if there are removable panels, stationary panels, and affixed panels, or if there is a panel which is one of removable, stationary, or affixed.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter.  This is further reinforced by the preamble of claim 4 reciting “A Food Separation Panel”.  Further clarification and correction is required.
Claim 1 is led to be indefinite as it is unclear if the second instance of “a barrier” of line 3 is directed to a newly recited structure or to the first instance of “a barrier” of line 3.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter.  Further clarification and correction is required.
Claim 4 is led to be indefinite in that it is unclear if “A Food Separation Panel” is a newly recited structure or refers to one of the “Removable, Stationary and Affixed Food Separation panels” of claim 1 from which claim 4 depends.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter.  Further clarification and correction is required.
Claim 4 is led to be indefinite in that it is unclear if “A panel” of line 2 is a newly recited structure or refers to “A Food Separation Panel” of line 1 or to one of the “Removable, Stationary and Affixed Food Separation panels” of claim 1 from which claim 4 depends.  In light of the original disclosure and in order to apply art to the claim 
Claim 4 is led to be indefinite in that it is unclear if “A panel” of line 4 is a newly recited structure or refers to “A Food Separation Panel” of line 1, “A panel” of line 2, or to one of the “Removable, Stationary and Affixed Food Separation panels” of claim 1 from which claim 4 depends.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter.  Further clarification and correction is required.
Claim 4 is led to be indefinite in that it is unclear if “a barrier, separation, panel” of line 2 is a newly recited structure or refers to “a barrier” of claim 1 from which claim 4 depends, “A Food Separation Panel” of line 1, “A panel” of line 2, or to one of the “Removable, Stationary and Affixed Food Separation panels” of claim 1 from which claim 4 depends.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as if the panel of line 2 is capable of separating foods and beverages.  Further clarification and correction is required.
Claim 4 is led to be indefinite in that it is unclear if “a barrier, separation, panel” of line 4 is a newly recited structure or refers to “a barrier, separation, panel” of line 2, “a barrier” of claim 1 from which claim 4 depends, “A Food Separation Panel” of line 1, “A panel” of line 2, or to one of the “Removable, Stationary and Affixed Food Separation panels” of claim 1 from which claim 4 depends.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as if the barrier, separation, panel of line 4 refers to the panel of line 1 claim 4.  Further clarification and correction is required.
The limitation of claim 4 of “A panel that is used a barrier, separation, panel that’s is used in various locations within the unit” is led to be indefinite.  It is unclear how the panel could be in various locations within the unit at once.  The claim will be interpreted as if the panel is configured to be used in various locations within the unit.
Claims 5-7 are led to be indefinite for depending from claim 1 while having a preamble which does not match that of claim 1 and is not found anywhere in claim 1.  For instance, the preamble of claim 5 is “A Molded Arms wherein described in Claim 1”, where molded arms are not found anywhere in claim 1.  It is unclear if claims 5-7 intend to further define the invention of claim 1 to have the structures listed in the preambles of claims 5-7.
Claim 4 is led to be indefinite as the preamble is directed to “A Food Separation Panel” while the body recites structures such as molded arms, pull tabs, cup holders, straw holders, food and drink bands, beverage ring pad, plastic beverage ring holder, and beverage mounting holders all of which are disclosed as being part of the unit and not a panel.  It is unclear if these structure of the body are meant to further define the unit or the panel.  The claim will be interpreted as if the preamble was directed to the unit.  Further clarification and correction are required.
Claim 4 is led to be indefinite as it recites “A Food Separation Panel” and “Food Separation panels”.  It is unclear if the claim requires a single panel or a plurality of panels.  In order to give the claim its broadest most reasonable interpretation the claim will be interpreted as the former, however further clarification and correction are required.
The limitation of claim 4 of “Beverage Ring Pad, Plastic Beverage Ring Holder and Beverage Mounting Holders. Cup holders” is led to be indefinite.  It is unclear if these are distinct structures or describe one structure of the unit.  The original disclosure does not include a “Beverage Ring Pad” or “Beverage Mounting Holders”.  No reference character is associated with the “Ring Holder” in the specification.  As best can be understood, the “Beverage Ring Pad, Plastic Beverage Ring Holder and Beverage Mounting Holders” are meant to describe the “Beverage Ring Holder Pad” of the disclosure.  Further, the reference characters associated with the “Beverage Ring Holder Pad” and the “Cup holders” are directed to the same feature.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as cup holders made of plastic and which are ring shaped.  Further clarification and correction are required.
The limitation of claim 4 of “A carrier food and drinks in one unit” is led to be indefinite.  It is unclear if this is a newly recited structure or refers to the unit of claim 1 from which 4 depends.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as if the unit is capable of carrying food and drinks.  Further clarification and correction is required.
Claim 7 is led to be indefinite for reciting both “Pad” and “pads”.  It is unclear if the claim requires a single pad or a plurality of pads.  In order to apply art the claim will be interpreted as requiring a single pad.  
The limitation of claim 7 of “Beverage Ring Pad, and Beverage Mounting Holders” is led to be indefinite.  Neither of these terms are found anywhere in the original disclosure.  However, the original disclosure does provide for “Beverage Ring 
The limitation of claim 7 of “Bands and pads designed to assist in keeping food and drinks in place” is led to be indefinite.  It is unclear if both of the food drink bands and the beverage ring pad are designed to assist in keeping both food and drinks in place.  From the original disclosure the beverage ring pad is for interacting with drinks and not food.
There is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 2, as such it would not be proper to reject the claim or its dependents on the basis of prior art. MPEP 2173.06 II
Claim 2 is led to be indefinite in that it is unclear if “A unit” of line 3 is a newly recited structure or refers to “A Food and Beverage Carrier unit” of line 1.  In light of the original disclosure the claim the limitation will be interpreted as the latter.  Further clarification and correction is required.
Claim 2 recites the limitation "the unit configuration" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is led to be indefinite in that it is unclear if “the unit configuration” of line 4 is a newly recited structure or refers to “A unit” of line 3 or to “A Food and Beverage Carrier unit” of line 1.  In light of the original disclosure the claim the limitation will be interpreted as the latter.  Further clarification and correction is required.
The limitation of claim 2 of “A non insulated, non thermal, non self-heating, plastics, silicone and vinyl material configuration. A unit that contains insulated, thermal and express properties, designs and intents for insulated outcomes for foods and 
The limitation of claim 2 of “express properties, designs and intents for insulated outcomes for foods and beverages” is led to be indefinite.  This is found nowhere in the original disclosure and no metes and bounds have been established for this term.
Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sener (US 20060144841).
Claim 1:  Sener discloses a mutli-purpose cooler 100 (food and beverage carrier unit) capable of carrying and transporting foods and beverages and comprising a lid 104 (affixed food separation panel) capable of separating food and beverages and which acts as a barrier with separation capable of creating a barrier between food when located in the storage cavity 102 and beverages when located in the cup holders 109 (see fig. 1).
Claim 5:  Sener discloses arms 106 that are used to support and hold in place the lid 104 (food separation panel) (see fig. 1).  Sener further discloses that the mutli-purpose cooler 100 can be formed by molding (see P. 0013).
Molded is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willard (US 4819793).
Claim 1:  Willard discloses a beverage carrier 50 (food and beverage carrier unit) capable of carrying and transporting foods and beverages and comprising a mid-lever flooring 52 and ceiling 54 (affixed food separation panels) capable of separating food and beverages and which act as barriers with separation capable of creating a barrier between food and beverages (see fig. 5).
Claim 5:  Willard discloses seating members 58 (arms) used to support and hold in place the mid-lever flooring 52 and ceiling 54 (affixed food separation panels) (see fig. 5 & 7).  It is further noted that Willard discloses the beverage carrier 50 (food and beverage carrier unit), and therefore the seating members 58 (arms) being made of plastic (see C. 3 L. 10-11).
Molded is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willard (US 4819793) as applied to claim 1 above, and further in view of Landqvist (WO 9200885).
Claim 6:  Willard discloses the claimed invention expect for a cup holder consisting of concave interior cup design which are used to support cups during transport.
Landqvist teaches a crate to hold bottles having recesses 31 (cup holders) consisting of concave interior cup design to receive bases of bottles (see fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art to have modified the flooring 20 of Willard to have recesses 31 (cup holders) with concave interior cup design at locations of held bottles, as taught by Landqvist, in order to better seat and restrain the bottles to prevent damage.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willard (US 4819793) as applied to claim 1 above, and further in view of Landqvist (WO 9200885) and Cannon (US 8176855).

 Landqvist teaches a crate to hold bottles having recesses 31 (beverage ring holder pads) to receive bases of bottles (see fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art to have modified the flooring 20 of Willard to have recesses 31 (beverage ring holder pads) at locations of held bottles, as taught by Landqvist, in order to better seat and restrain the bottles to prevent damage.
Cannon teaches a food and beverage tray 10 having recesses 42 at the lower surface of the tray 10 and drink bands 30 associated with each recess 42 to provide retention of beverage cups of various sizes (see fig. 1).
It would have been obvious to one of ordinary skill in the art to have modified Willard to have drink bands 30 at locations of held bottles, as taught by Cannon, in order to better restrain them in place to prevent damage.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willard (US 4819793) as applied to claim 1 above, and further in view of Wheary (US 1954607), Landqvist (WO 9200885) and Cannon (US 8176855).
Claim 4:  Willard discloses mid-lever flooring 52 and ceiling 54 (affixed food separation panels) that are usable as barrier separation panels capable of creating a barrier between some foods and beverages, mid-lever flooring 52 (affixed food 
Willard does not disclose pull tabs, food and drinks bands, or beverage ring pad, plastic beverage ring holder and beverage mounting holders, cup holders with concave interior cup designs which are used to support cups during transport (which have been interpreted to be cup holders made of plastic and which are ring shaped).
Wheary discloses a luggage carrier having a partition 13 which is hingedly attached, is supported by brackets 15 and has a tab 16 (pull tab) to facilitate lifting (see fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the mid-lever flooring 52 and ceiling 54 (affixed food separation panels) to have tabs 16 (pull tabs), as taught by Wheary, in order to assist in lifting of the mid-lever flooring 52 and ceiling 54 (affixed food separation panels).
Cannon teaches a food and beverage tray 10 having recesses 42 at the lower surface of the tray 10 and drink bands 30 associated with each recess 42 to provide retention of beverage cups of various sizes (see fig. 1).

Landqvist teaches a crate to hold bottles having recesses 31 (cup holders) which are ring shaped (see fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art to have modified the flooring 20 of the plastic beverage carrier 50 (food and beverage carrier unit) of Willard to have recesses 31 (cup holders) which are ring shaped at locations of held bottles, as taught by Landqvist, in order to better seat and restrain the bottles to prevent damage.
Molded is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 with prior art considered pertinent to food separation panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736